Citation Nr: 0720290	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral knees, claimed as a bilateral 
lower extremity condition.

2.  Entitlement to service connection for a left lower leg 
condition.

3.  Entitlement to service connection for a left ankle 
condition.

4.  Entitlement to service connection for DJD of the cervical 
spine, neck and bilateral shoulders with muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from July 1984 to April 1991 and thereafter in the 
National Guard from 1993 to 2005 with various periods of 
active duty/active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The issue of entitlement to service connection for DJD of the 
cervical spine, neck and bilateral shoulders with muscle 
spasms is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will contact the 
veteran if further action is required on her part.


FINDINGS OF FACT

1.  The veteran's bilateral knee conditions, to include DJD 
and patellofemoral pain syndrome, are not related to her 
military service.

2.  The veteran does not currently have a left lower leg 
condition.

3.  The veteran does not currently have a left ankle 
condition.


CONCLUSIONS OF LAW

1.  The veteran's DJD of bilateral knees was not incurred in 
or aggravated by military service, nor may arthritis be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113 and 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran's claimed left lower leg condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  The veteran's claimed left ankle condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss,+ in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in December 2003.  That letter advised 
the veteran of the information necessary to substantiate her 
claims, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told her what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately her responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and she was afforded a meaningful opportunity to 
participate effectively in the processing of her claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The claimant was afforded a VA examination in January 2004 
with regard to her knees and left ankle.  At that time, 
however, a detailed nexus opinion was not rendered.  The 
Board concludes, however, that a medical examination and 
nexus opinion as to the various claims are not needed in this 
case because the only evidence indicating the veteran has 
current chronic conditions related to "an event, injury or 
disease in service" is her own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  As 
will be explained below, no legal presumption is applicable 
here because there is no evidence that the veteran's DJD 
manifested itself within one year after active duty.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran is alleging that she suffered in-service injuries 
to her bilateral lower extremities during active service, 
which caused her current bilateral knee, left lower leg and 
left ankle conditions.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on her active 
duty service from July 1984 to April 1991 and any active duty 
training periods while she was in the National Guard 
thereafter from 1993 to 2005 during which she was disabled 
from a disease or injury incurred or aggravated in the line 
of duty.  The exact periods of ACDUTRA with the National 
Guard are not of record, other then notice of 66 days of 
ACDUTRA in 2002 and 43 days ACDUTRA in 2003.  The exact 
dates, however, are not relevant here because the veteran 
alleges all her in-service injuries resulting in her current 
chronic conditions on appeal occurred during her active duty 
in the Army.  

Additionally, the Board acknowledges that the veteran is 
competent to give evidence about what she experienced; for 
example, she is competent to discuss her current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The veteran's service medical records are negative for any 
injury, complaints, treatments or diagnoses of any bilateral 
knee condition or left ankle condition.  The records do 
indicate complaints of bilateral shin pain after running in 
September and November 1986.  At that time, shin splints were 
suspected, but ultimately ruled out by negative x-rays.  The 
Board notes the veteran's October 1993 entrance examination 
for her National Guard service indicates no abnormalities of 
the knees, ankles or lower legs.  In short, the medical 
records are simply devoid of chronic bilateral knees, left 
lower leg or left ankle conditions.

Even if chronic conditions were not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.

During the veteran's National Guard service, the medical 
records indicate complaints of left ankle pain as early as 
July 2000 and a diagnosis of bilateral knee patellofemoral 
pain syndrome in December 2003.  The veteran, in support of 
her claim, also submitted a private MRI of her right knee 
from December 2004 indicating "probable tear of the 
posterior horn of the medial meniscus...."

The veteran underwent a VA examination in January 2004 where 
the examiner diagnosed the veteran with early DJD of the 
bilateral knees with "no appreciating injury in the 
service," and left ankle pain, "which sounds like a sprain-
type injury in the service which may or may not have 
subsequently left her more prone to repetitive ankle sprains 
at this point."  The examiner did not diagnose the veteran 
with any specific left ankle or left lower leg condition.

The medical evidence as a whole indicates the veteran does 
not have a current diagnosis of any left lower leg or left 
ankle condition.  Although there are some complaints of 
"pain" with regard to the left shin and left ankle, no 
medical professional has ever diagnosed the veteran with a 
left lower leg or left ankle condition.   Her complaints of 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In regard to her bilateral knees, however, the veteran has 
been diagnosed with various conditions, to include DJD.  
Regrettably, no medical professional has ever linked any of 
her bilateral knee conditions to any incident of service.  
The January 2004 VA examiner, moreover, further indicated no 
evidence of in-service injury upon review of her file.  
Medical records from June and July 2003 indicate the veteran 
stated her bilateral knee pain started one year prior and did 
not indicate a particular injury or event.  Rather, her 
complaints of knee pain merely stemmed from pain felt while 
running.  In short, although her conditions were diagnosed 
while she served in the National Guard, there is no evidence 
that these conditions were related to disease or injury 
during a period of ACDUTRA.

The Board has considered the veteran's statements that she 
has current bilateral knee, left ankle and left lower leg 
conditions as the result of in-service injuries.  There 
simply is no medical evidence, however, to support current 
diagnoses of any left lower leg or left ankle condition.  To 
warrant service connection first and foremost there must be 
medical evidence of a current condition.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  There simply is no such 
evidence here.

In regard to the veteran's current bilateral knee conditions, 
there simply is no medical evidence to support a nexus 
between her bilateral knee conditions and service and indeed 
there is medical evidence to the contrary.  The VA examiner 
indicated no appreciable in-service injury and, indeed, no 
doctor has ever opined that her bilateral knees conditions 
are related to any remote incident of service.  Although she 
believes that her conditions were caused by in-service 
injuries, she is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In short, the Board finds there is no competent evidence that 
the veteran currently has bilateral knees, left lower leg and 
left ankle disabilities as a result of in-service injuries or 
events and, therefore, service connection is not warranted.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claims for service connection for DJD of the bilateral 
knees, a left lower leg condition and a left ankle condition 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral knees, claimed as a bilateral 
lower extremity condition, is denied.

Entitlement to service connection for a left lower leg 
condition is denied.

Entitlement to service connection for a left ankle condition 
is denied.


REMAND

The veteran claims her current cervical spine and shoulder 
conditions had their on-set while she was in the Army.  
Specifically, her service medical records indicate she 
complained of neck, upper back and shoulder pain in November 
1988, December 1989, March 1990 and November 1990.  At those 
times she was diagnosed with minor muscle sprain, minor upper 
back spasm and cervical and supraclavicular adenopathy.  In 
November 1990, moreover, she underwent a minor surgery to 
remove a keloid formation in the left shoulder.

After her Army service, the veteran continually complained of 
neck and shoulder pain.  She was diagnosed with cervical 
arthritis as early as December 2000.  Treatment records from 
June 2003 also indicate neck pain with left shoulder 
neuropathy.  The veteran was afforded a VA examination in 
January 2004 wherein the examiner also indicated a diagnosis 
of DJD of the cervical spine, but did not proffer an opinion 
with regard to etiology. 

The Board concludes the January 2004 VA examination is 
insufficient.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  

In this case, although the pre- and post- service medical 
records are not dispositive, they are sufficient to raise the 
possibility that the claimed cervical spine and shoulder 
conditions could be related to her in-service complaints.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  Although 
the veteran was afforded a general VA medical examination in 
January 2004, no examiner has ever opined as to the likely 
etiology of the veteran's cervical spine and shoulder 
conditions.  A new VA examination is indicated.

The RO should also take this opportunity to confirm the 
veteran's National Guard service dates, to include all 
periods of ACDUTRA and INACDUTRA and obtain any missing 
medical records from December 2003 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's Army National 
Guard service dates, to include periods of 
ACDUTRA and INACDUTRA and obtain any 
missing medical records from the National 
Guard Bureau or National Personnel Records 
Center (NPRC) or any other appropriate 
agency for her National Guard service.  
All efforts to obtain these records should 
be fully documented, and the National 
Guard Bureau or NPRC must provide a 
negative response if records are not 
available.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for her claimed cervical spine and shoulder 
conditions.  The physician should provide 
an opinion as to whether it is at least as 
likely as not that any current cervical 
spine, neck or shoulder condition found is 
related to the veteran's in-service 
complaints or removal of the keloid 
formation.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


